Hemphill, Ch. J.
In this case there was judgment by default, and the defendant assigns in substance for error, that there was no legal service of the citation.
The return of the Sheriff on the citation is as follows : “ Executed the 9th day of August, 1856, by delivering to “ William F. B. Hart, certified copies of plaintiff’s.”
By law the Sheriff is required to deliver to a defendant a copy of the citation, and a copy of the petition, and he must state fully the time and manner of the service. Hart. Dig. Art. 811, 2894, 679.
The return does not show such service as is required by law. In fact it shows no service, and is wholly defective. The judgment is reversed, and the cause remanded for further proceedings.
Reversed and remanded.